MATHIAS, Judge,
dissenting.
I respectfully dissent. I agree with the majority's conclusion that determinate sentences under Indiana Code section 31-37-19-9 are distinguishable from In re Tina T.'s statement concerning indeterminate sentences because determinate sentences have a finite time period from which to subtract time-served credit. . However, the General Assembly has made no provision for juvenile time-served credit, and the unique background of juvenile cases makes the judicial creation of such a provision inappropriate.
Juvenile detention theory and practice pending adjudication is substantially different from adult detention theory and practice pending trial. Detained juveniles are often placed in rehabilitative programs pending adjudication, in an attempt to avoid a determinate sentence and to complete rehabilitation. Adults, on the other hand, are detained solely with public safety in mind and are removed from society pending trial in almost the precise fashion they are likely to be removed if convicted after trial.
In the case at bar, the trial court had the discretion to sentence A.E. to a determinate sentence of as much as twenty-four months. The trial court was presumably aware of AE.'s pre-sentence detention when it sentenced AE. Accordingly, the trial court in the exercise of its discretion essentially determined A.E. needed an additional eighteen months of rehabilitation. Had the trial court desired to give AE. time-served credit, it would simply have ordered A.E. to serve a twenty-one month and nine-day sentence.9
*560The majority relies upon C.T.S. v. State, 781 N.E.2d 11983, 1198 (Ind.Ct.App.20083), trans. denied. CT.S. is distinguishable from the case at bar because the propriety of C.T.S.'s time-served credit was not litigated in C.T.S. In CTS., the State asserted the trial court properly detained C.T.S. prior to trial and the issue of C.T.S.'s sentence was moot; the State never asserted it was improper to award time-served credit or raised In re Tina T. Br. of Appellee at 11-12, CTS. (No. 44A02-0206-CR-439).
Because (1) juvenile detention and sentencing are unique; (2) the General Assembly has made no provision for juvenile time-served credit; (8) the State properly argues against the propriety of time-served credit in the case at bar; and (4) the trial court clearly had the discretion to determine AFE. was in need of an additional eighteen months rehabilitation, I respectfully dissent.

. The majority's observation that A.E. would have received time-served credit had he been waived to adult court is not without significance. However, had A.E. been remanded to adult court and the sentencing judge also concluded AE. was in need of an additional eighteen months of rehabilitation, the sentencing judge simply would have sentenced AE. to a twenty-four month sentence-as the trial court would have done in the case at bar had it believed A.E. had a right to time-served credit. The majority's hypothetical of waiver to adult court also reinforces the differences between juvenile and adult pre-trial detention *560and is consistent with the gravamen attendant to such waiver decision.